TAMM, Circuit Judge,
concurring:
I concur completely in the excellent opinion for the court. It provides sorely needed guidance to applicants for attorneys’ fees, opposing parties, and district judges alike. I write only in an attempt to rectify what I perceive to be a misapprehension by the government appellants in these cases of an opposing party’s proper role in fee application proceedings.
Attorneys’ fees applications are, of course, closely related to the merits proceedings from which they arise. At the same time, however, they are more akin to completely separate civil suits. It is the mixed nature of such proceedings, I believe, that gives rise to much of the procedural floundering apparent in the cases at bar. Counsel should not lose sight of the fact that the most elementary principles of civil procedure are nevertheless applicable.
The burden of proof is, of course, on the applicant and remains with the applicant throughout the proceedings. The initial burden of proceeding is also on the applicant. The applicant meets this burden by submitting an application accompanied by the sufficiently detailed supporting documentation contemplated by Copeland and clarified by our opinion today. The burden of proceeding then shifts to the party opposing the fee award, who must submit *113facts and detailed affidavits to show why the applicant’s request should be reduced or denied. Just as the applicant cannot submit a conclusory application, an opposing party does not meet his burden merely by asserting broad challenges to the application. It is not enough for an opposing party simply to state, for example, that the hours claimed are excessive and the rates submitted too high.
Neither broadly based, ill-aimed attacks, nor nit-picking claims by the Government should be countenanced. District courts should examine with care the “issues” raised by opposing parties. If they appear to be more in the nature of a blunderbuss attack than a precise and well-founded challenge, the Government has failed to carry its burden, and, assuming that plaintiff has met his threshold burden, the fees requested by plaintiff should be awarded.
The Government relies heavily in all three of these cases on the district court’s failure to permit discovery or to grant a hearing on the issues raised. Until now, the proper procedures for seeking discovery were indeed unclear. Our opinion seeks to clarify them. Nevertheless, the actions of the Government, I believe, merit some comment.
Following the filing of the fee application in Parker, the Government requested and was granted three extensions of time to file its response. No attempt to conduct discovery was made; there was no request for production of the time sheets or records. The Government’s request for discovery and a hearing was contained in the final paragraphs of the 16-page opposition.
In Green, the Government apparently did not feel that prior court permission to conduct discovery was required. Interrogatories and requests for production of documents were sent to plaintiff. The far-ranging and inappropriate nature of these requests caused the district court to enter, at the applicant’s request, a protective order. Although the Government, in its opposition to the fee application, specifically reserved the right to conduct further discovery and to request a hearing,* no request for a hearing or for permission to conduct discovery was ever filed.
In National Association of Concerned Veterans, the Government sought and received three extensions of time in which to oppose the fee application. No mention of discovery was made in these requests, nor was discovery attempted. Again, the request for discovery and for a hearing were contained in the opposition papers.
The Government appears confused concerning the procedures it must follow in order to conduct discovery or request a hearing; thus, I think it important to spell out step-by-step the mechanics. Should circumstances present a genuine need for further exploration, the opposing party must file with the district court a formal request for discovery. The request must state the specific issues on which discovery is needed, point to the particular aspects of the fee application raising the issues, and contain a precise statement of what the discovery is expected to produce. If a discovery request is denied, the district court should, of course, state its reasons.
Furthermore, I believe it is important to emphasize that, once it has been determined that the plaintiff is in fact entitled to attorneys’ fees, there are only a limited number of bases upon which an opposing party may legitimately challenge the reasonableness of the fee request. Thus, even fewer issues should warrant discovery.
In much the same vein, any request for a hearing on issues raised, while it may be contained in the opposition, must specify the precise reasons that a hearing is deemed necessary and the specific issues upon which a hearing should be granted. A simple “request for a hearing” is not sufficient.

 Defendant’s Opposition to Plaintiffs’ Motion for Award of Reasonable Attorneys’ Fees and Other Litigation Costs, at 3 n.3, Green v. Department of Commerce, Civ. No. 77-363 (D.D.C. May 14, 1981).